 



EXHIBIT 10.15

SECOND AMENDMENT TO LEASE

     THIS SECOND AMENDMENT TO LEASE (this “AMENDMENT”) is entered into as of the
10th day of June, 2004, by and between ProLogis (successor-in-interest to
APT-Cabot Texas, Inc., a Delaware corporation, as successor-in-interest to
Centre Development Co., a Texas corporation) (the “Landlord”) and Sport Supply
Group, Inc., a Delaware corporation (the “Tenant”).

WITNESSETH:

     WHEREAS, Landlord and Tenant have entered into a Lease, dated as of the
25th day of April, 1994, as amended by the First Amendment to Industrial Lease
Agreement dated as of the 8th day of July, 1994, pursuant to which Landlord
leased to Tenant certain premises located at 13700 Benchmark Drive, Farmers
Branch, Texas, containing approximately 180,841 square feet of space (such
Lease, as heretofore and thereafter modified, being herein referred to as the
“Lease”).

     WHEREAS, Landlord and Tenant desire to extend the Term of the Lease on the
terms and conditions set forth below:

     NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:



1.   The Term of the Lease is hereby extended so that the expiration date of the
Lease shall be December 31, 2007 (the “Extension Period”).   2.   Effective
February 1, 2005 and continuing through the Extension Period, the monthly Basic
Rental due and payable by Tenant in accordance with the terms of the Lease shall
be as follows:

         

  02/01/05-3/31/05:   $0.00 *

  04/01/05-12/31/07:   $45,210.25 per month ($3.00 p.s.f./annum)



  *   Tenant will continue to pay any and all Additional Rent during the free
rent period (February 1, 2005 – March 31, 2005) in accordance with the
provisions of the Lease, except as otherwise provided for herein.



3.   Tenant shall be responsible for the payment of Additional Rent in
accordance with the provisions of the Lease. The parties hereby acknowledge and
agree that Additional Rent shall include, but not be limited to, certain
operating expenses as described herein, and Tenant shall be responsible for its
pro rata share thereof. Further, the parties acknowledge that such operating
expenses are estimates only and Landlord makes no guaranty that such estimates
are accurate. Landlord shall provide Tenant within 90 days following the final
day of the calendar year Landlord’s itemized year-end common area maintenance
reconciliation reports which reference and include the operating expenses for
such year. If Tenant’s total payments of such operating expenses for any year
are less than Tenant’s pro rata share of actual operating expenses for such
year, then Tenant shall pay the difference to Landlord within 30 days after
demand, and if more, then Landlord shall retain such excess and credit it
against Tenant’s next payments or, if no further payments are due, refund such
excess to Tenant within 30 days after the expiration or termination of the
Lease.   4.   Tenant may make certain tenant improvements to the Premises
(“Tenant Improvements”) subject to Landlord’s approval of the plans and
specifications related thereto, such approval not to be unreasonably withheld or
delayed. Upon surrender of the Premises, all Tenant Improvements shall remain on
the Premises as Landlord’s property, except to the extent Landlord requires
removal at Tenant’s expense of any such items or Landlord and Tenant have
otherwise agreed in writing in connection with Landlord’s approval to any Tenant
Improvements. Tenant shall repair any damage caused by such removal.      
Landlord shall contribute up to a maximum amount of $70,000 (the “TI Allowance”)
toward those certain Tenant Improvements which shall remain as Landlord’s
property upon surrender of the Premises, which such payment shall be made by
Landlord to Tenant within 45 days following (i) completion of the Tenant
Improvements, (ii) Landlord’s receipt of Tenant’s invoice substantiating the
costs related thereto, (iii) Landlord’s receipt of final lien waivers from all
contractors and subcontractors who did work on the Tenant Improvements, and
(iv) Landlord’s receipt of a copy of the final permit approved by the applicable
governing authority to the extent required for such Tenant Improvements.
Landlord shall be under no obligation to pay for such Tenant Improvements to the
Premises in excess of the TI Allowance. Further, such TI Allowance shall only be
available for Tenant’s use through December 31, 2004, and Tenant hereby waives
any and all rights to any unused portion of the TI Allowance remaining as of
January 1, 2005.   5.   Insofar as the specific terms and provisions of this
Amendment purport to amend or modify or are in conflict with the specific terms,
provisions and exhibits of the Lease, the terms and provisions of this Amendment
shall govern and control; in all other respects. The terms, provisions and
exhibits of the Lease shall remain unmodified and in full force and effect.   6.
  Tenant warrants that it has had no dealings with any broker or agent, other
than Kurt Griffin, Cushman & Wakefield (“CW”), in connection with this
Amendment, and covenants to pay, hold harmless and indemnify Landlord from and
against any and all costs, expenses of liability for any compensation,
commissions, and charges claimed by any other broker or agent, with respect to
this Amendment or the negotiation thereof claiming by, through or under Tenant.
Landlord shall pay CW a commission in accordance with a separate agreement
between Landlord and CW.   7.   Any obligation or liability whatsoever of
ProLogis which may arise at any time under the Lease or this Amendment or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction or

 



--------------------------------------------------------------------------------



 



    undertaking contemplated hereby, shall not be personally binding upon, nor
shall resort for the enforcement thereof be had to the property of its trustees,
directors, shareholders, officers, employees, or agents regardless of whether
such obligation or liability is in the nature of contract, tort or otherwise.  
8.   In Section 24 of the Lease, the words “including negligence of the parties
hereto, their agents, partners, directors, officers and employees” are hereby
modified to read “INCLUDING NEGLIGENCE HEREUNDER OF THE PARTIES HERETO, THEIR
AGENTS, PARTNERS, DIRECTORS, OFFICERS AND EMPLOYEES.       THIS SECTION RELEASES
A PARTY FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE AS THE SAME RELATES TO SUCH
CAUSES WHICH COULD BE INSURED AGAINST UNDER SUCH INSURANCE POLICIES”.   9.   In
Section 26 of the Lease, the reference to “C. David Zoba” shall be replaced by a
reference to “Real Estate Section Head”.

          IN WITNESS WHEREOF, the parties hereto have signed this SECOND
AMENDMENT TO LEASE as of the day and year first above written.

     
TENANT:
  LANDLORD:
 
   
Sport Supply Group, Inc.
  ProLogis, a Maryland real estate investment trust
a Delaware Corporation
   
 
   
By: /s/ T. M. BABILLA
  By: /s/ ERIC D. BROWN

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Its: COO
  Its: Senior Vice President

 